Title: To Thomas Jefferson from Henrietta Maria Colden, 25 November 1790
From: Colden, Henrietta Maria
To: Jefferson, Thomas



Sir
New York Novr. 25th. 1790

I feel at this moment, that it requires a share of Courage, thus, to solicit your attention, which even the liberality and benevolence of your disposition might fail to inspire; did not the anxieties of a mother surmount feelings, that in other circumstances would have prevented this intrusion; and impel me to address you on a Matter, that lays heavy on my Mind.
My Eldest Son (who arrived here soon after your departure) has conceived an insurmountable Passion for the Sea. The bias originated in childhood and has been rivetted by his Voyage to Ireland. I find that his Studies have been directed to those branches of the Mathematicks and Natural Philosophy, connected with Scientific Navigation, Naval Architecture and Tactics, with an Avidity and perseverance, that mark, the force of his predeliction for the Naval line. He has also, availed himself of the opportunities afforded him in his Voyages to make himself a practical (as well as a Theoreatical) Seaman. I am told by Gentlemen of that profession, that his endeavours to attain the Art of Seamanship have been but too successful.—The fact is, that possessed of that decisive and collected Spirit, which rests upon itself; and of considerable Mathematical talents, he feels that Nature has furnished him with materials to gratify his ruling Passion to distinguish himself as a Sea Officer and Scientific Navigator; and is determined to pursue his Object at all Risks, and to spare no pains nor study that can ensure him success. Devoted to America, his Object is to serve in her Navy; which, with the enthusiasm of Hope, and the ardour of youthful expectation, he already pictures, riding triumphant on the Ocean, and giving Laws to Europe. Fully persuaded that a very few Years, will realize his vision, and America become a Maritime Power; he is desirous in the interim, of being employed in the only naval line in the Service of the Government which now offers; and wishes to get appointed Second in Command, to one of the Revenue Cutters; which, he understands are speedily to be put in Commission. The nearer the Station to the Seat of Government the more (he thinks) it would promote his Ultimate Views, in affording him opportunities of being known to the President and other distinguished Public Characters, and of obtaining a knowledge of the Politicks of America.
I confess to you Sir, that my Son’s election of a Sea life is adverse to the Views I had formed for him, and the happiness I had  promised myself in his Society—but he tells me, that his happiness depends on being permitted to follow his bias for the Sea; and I have yielded mine to that consideration. He tells me too, that should he fail in his first wish, to be employed in the Service of his Country, he has determined to try his fortune in some Foreign Navy: an Alternative I anxiously wish to avoid.
I have trespass’d Sir, on your leisure with this detail to request, that should an opportunity present itself, you would have the goodness, to mention my Son to the President as a Youth of some Talents, who has resolved to dedicate himself to the Naval line, and is desirous (for the present) to serve in the Station already mentioned, on board one of Revenue Vessels. Your good Offices, on this occasion, may make him happy in the attainment of his present Object, and prevent an Alternative, in which I contemplate the extinction of all my hopes in him.
To any one but yourself Sir, the liberty I have taken would require much Apology.—Amongst the Characters who have access to the President there are some to whom I am better known, than I have the honor to be to you Sir, but there are none to whom my Mind would be more at ease, under a Sense of obligation. I have the honor to be with much Regard Sir, Your most obedt. and humble Servt.,

Henrietta M. Colden

